Case 1:09-cr-00466-BMC-RLM Document 555 Filed 01/21/19 Page 1 of 3 PageID #: 6761
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
  GMP:BCR                                             271 Cadman Plaza East
  F. #2009R01065                                      Brooklyn, New York 11201


                                                      January 21, 2019

  By ECF

  The Honorable Brian M. Cogan
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:      United States v. Joaquin Archivaldo Guzman Loera
                         Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Judge Cogan:

                 Pursuant to the Court’s January 14, 2019 order (Dkt. No. 550), the parties
  respectfully submit their joint proposal and timeline for review of sealed and redacted filings
  in the above-captioned matter.

                  As the Court has recognized, this is a large and complex criminal trial, and the
  parties’ resources and attention cannot easily be diverted while respecting the defendant’s right
  to a fair trial. Pre-trial proceedings in this case were also complex and lengthy, frequently
  involving sensitive issues such as witness security and ongoing government investigations.
  The prosecution, defense, and the Court have all filed various documents under seal or in
  redacted form in respect of these sensitivities, mindful of the law governing sealing and the
  public right of access to judicial documents.

                Based on an initial review of the docket, it appears that approximately 140
  documents have been filed under seal and another 50 have been filed with partial redactions.
  These include documents filed by both parties as well as orders of the Court.

                The parties propose the following timeline for review of these documents.

                      • Within four days following the conclusion of the government’s
                        case-in-chief, the government will unseal, propose redactions, or
                        explain why continued sealing is justified with respect to the
                        government’s sealed documents identified in the letter motion
                        filed by the New York Times (Dkt. No. 536) (the “Times Letter”).
Case 1:09-cr-00466-BMC-RLM Document 555 Filed 01/21/19 Page 2 of 3 PageID #: 6762



                        As set forth in the government’s prior filing on this subject, see
                        Dkt. No. 549, the government anticipates that a substantial
                        majority of the contents of its pretrial filings relating to
                        cooperating witnesses will be unsealed at that point.

                     • Within seven days following closing arguments, the defendant
                       will unseal, propose redactions, or explain why continued sealing
                       is justified with respect to the defendant’s sealed documents
                       identified in the Times Letter.

                     • Within thirty days following the entry of a verdict, the parties will
                       unseal, propose redactions, or explain why continued sealing is
                       justified with respect to docket entries filed since October 1,
                       2018.

                     • Within sixty days following the entry of a verdict, the parties will
                       unseal, propose redactions, or explain why continued sealing is
                       justified with respect to the remaining docket entries.

                 This proposal effectively sets forth a rolling basis for the review and unsealing
  of sealed filings in this case, focusing first on the docket entries identified with specificity in
  the Times Letter, then on the most recent filings, and then the remainder of the docket. The
  parties will provide the results of this review to the Court in a chart, drafted jointly where
  possible, setting forth the parties’ positions with respect to each sealed or redacted docket
  entry.

                  With respect to the Court’s pending Orders to Show Cause related to the lifting
  of redactions in the Court’s orders on various motions, the government has no objection to
  lifting the redactions that identify cooperating witnesses in docket entries 438 and 507, given
  that the cooperating witnesses in question have now testified. Docket entries 462 and 464
  concern cooperating witnesses who have not yet testified. The government will respond to the




                                                  2
Case 1:09-cr-00466-BMC-RLM Document 555 Filed 01/21/19 Page 3 of 3 PageID #: 6763



  Orders to Show Cause relating to those docket entries upon the conclusion of the witnesses’
  testimony.

                                                   Respectfully submitted,

   COUNSEL FOR DEFENDANT                          RICHARD P. DONOGHUE
   A. Eduardo Balarezo, Esq.                      UNITED STATES ATTORNEY
   William Purpura, Esq.                          Eastern District of New York
   Jeffrey H. Lichtman, Esq.
                                                   271 Cadman Plaza East
                                                   Brooklyn, New York 11201

                                                   ARTHUR G. WYATT, CHIEF
                                                   Narcotic and Dangerous Drug Section
                                                   Criminal Division,
                                                   U.S. Department of Justice

                                                   OF COUNSEL:
                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY
                                                   Southern District of Florida

  cc:    Clerk of the Court (BMC) (by ECF)




                                              3
